Appeal by the defendant from an order of the Supreme Court, Kings County (Firetog, J.), dated June 30, 2009, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant failed to present clear and convincing evidence of special circumstances warranting a downward departure from his presumptive level three risk assessment (see People v Colavito, 73 AD3d 1004, 1005 [2010]; People v Bowens, 55 AD3d 809, 810 [2008]; People v Guaman, 8 AD3d 545 [2004]). Accordingly, the Supreme Court providently exercised its discretion in designating the defendant a level three sex offender. Skelos, J.P., Eng, Hall and Lott, JJ., concur.